DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 03/04/2022.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 10, & 17 recite a system, computer-implemented method, and computer storage device, for performing unified pharmacy workforce management. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 10 & 17 recite, at least in part, a computer-implemented method for performing unified pharmacy workforce management, the method comprising: pulling, by a prediction component, per-store historical pharmacy transaction data into a machine learning platform and analyzing the per-store historical pharmacy transaction data on the machine learning platform to generate a set of forecasted future prescriptions refills; calculating, by a forecast component, predicted labor demand on a per-day level for a selected pharmacy based on the set of forecasted future prescription refills and estimated per-script processing time for each prescription in the set of forecasted future prescriptions; generating, by a refills confidence component, a set of high confidence refills and a set of low confidence refills based on historical refill data and medication data associated with each refill prescription in the set of predicted refill prescriptions; converting, by a smoothing component, the predicted labor demand into raw labor demand and automatically generating smoothed labor demand using the machine learning platform by reassigning the raw labor demand associated with processing each refill prescription in the set of high confidence refills to an earlier date or a later date within a range of possible refill dates associated with a refill due date for each prescription in the set of high confidence refills to smooth the labor demand across a set of days; automatically filling, by a workforce manager component, the refill prescriptions in the set of high confidence refills based on the customer arrival pattern; calculating, by an assignment component, a number of personnel to meet the smoothed labor demand 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. calculating, by an assignment component, a number of personnel to meet the smoothed labor demand predicted for each day in the set of days) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least one processor communicatively coupled to a memory and an output device. These elements are broadly recited in the specification at, for example, paragraph [0023] which describes the healthcare provider device. “In the example of FIG. 1, the computing device 102 represents any device executing computer-executable instructions 104 (e.g., as application programs, operating system functionality, or both) to implement the operations and functionality associated with the computing device 102. The computing device 102 in some examples includes a mobile computing device or any other portable device. A mobile computing device includes, for example but without limitation, a mobile telephone, laptop, tablet, computing pad, netbook, gaming device, and/or portable media player. The computing device 102 can also include less-portable devices such as servers, desktop personal computers, kiosks, or tabletop devices. Additionally, the 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include 
CLAIMS 2-9, 11-16, and 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-9, 11-16, and 18-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT 
On page 9 of the Applicant’s remarks, Applicant argues, ““A system for performing unified pharmacy workforce management” as recited in amended claim 1 is neither equivalent nor analogous to any of the above-listed certain methods of organizing human activity. Especially, amended claim 1, which recites, in part, “a smoothing component,” which “converts the predicted labor demand into raw labor demand and automatically generates smoothed labor demand using the machine learning platform by reassigning the raw labor demand associated with processing each refill prescription in the set of high confidence refills to an earlier date or a later date within a range of possible pickup dates. associated with a refill due date for each refill prescription in the set of high confidence refills to smooth the labor demand variation across a set of days,” does not teach any methods of managing personal behavior or relationships or interactions between people, such as social activities, teaching, and following rules and instructions. Claim 1 is directed at analyzing customer arrival patterns on a machine learning platform to predict the future demand, automatically generating smoothed labor demand, and automatically filling the refill prescriptions in the set of high confidence refills based on the customer arrival pattern, which clearly do not fall in any of the enumerated sub-groupings of methods of organizing human activity. Accordingly, it is respectfully submitted that the present claims do not recite a judicial exception.” However, Examiner respectfully disagrees. The cited limitations simply “use the machine learning platform” which can by conducted by a user at general computing device, conducting an analysis and generating an output based on the 
On page 12 of the Applicant’s remarks, Applicant argues, “The present claims are directed to an improvement in the functioning of conventional computer systems and conventional automated pharmacy workforce management. As in Core Wireless, the present specification describes improvements to computer capabilities, and the presented claims specify “a particular method of utilizing raw data” that eliminates “many of the complications inherent in conventional methods.” Core Wireless at 1362. The present specification explains challenges for a conventional pharmacy workforce management system that “frequently results in overstaffing or understaffing. This is an inefficient process leading to sub-optimal workforce allocations.” Specification at para. 0001. The present invention provides a solution to this problem because the present invention “enables more efficient allocation of labor demand across a set of days for optimal resource allocation, reduction in personnel idle item and prevention of overstaffing or understaffing.” Jd. at para. 0022. Ultimately, the present invention “improves labor forecast irregularities, which are caused whenever labor hours are determined based on prescription demand alone. The system is useful in labor staffing and optimal distribution of labor thereby creating days with more or less equal workload. The system enables improved forecast of labor demand on a per-day basis for better optimization of labor resources. The system enables more accurate reduction in 
On Page 15 of the remarks, Applicant argues, “In addition, additional elements of the claim 1 and the combination of the additional elements “reflect an improvement to existing technology.” Especially, the amended claim 1 recites “a machine learning platform,” which is used to “analyze[s] per-store historical pharmacy transaction data,” including customer arrival patterns. Fig. 2. The pattern recognition of customer arrival patterns using a machine learning platform is aimed at an improvement in computer capabilities.” However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims 
Examiner would suggest reviewing example 39 and iteratively training the machine learning based on input data, and is open to amendments which would move forward prosecution.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686